DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2021 has been entered.
 	Claim 22 is cancelled.
Claims 17, 23, 24, 33 and 35-37 are currently amended.
Claims 38-41 are new.
Claims 1-21 and 23-41 are pending.
Claims 1-16, 18-20, 25-32 and 34 are withdrawn.
Claims 17, 21-24, 33 and 35-41 are examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Withdrawn Objections and Rejections
The objection to Claims 36 and 23 is withdrawn in light of the amendment of claims 36 and 23.
The objection to Claims 24 and 37 is withdrawn in light of the amendment of claims 24 and 37.
The rejection of Claims 35-37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendment of claims 35-37.
The rejection of Claims 17, 21, 24, 33, 35 and 37 under 35 U.S.C. 102(a)(1) as being anticipated by Van Erp et al. (Multigene engineering of triacylglycerol metabolism boosts seed oil content in Arabidopsis. Plant Physiol. 2014 May;165(1):30-6. Epub 2014 Apr 2) is withdrawn in light of the amendment of claims 17 and 33 to delete the Sucrose Synthase 2 (SUS2) promoter.
The rejection of Claims 17, 23, 33 and 36 under 35 U.S.C. 103 as being unpatentable over Shen et al. (Expression of ZmLEC1 and ZmWRI1 increases seed oil production in maize. Plant Physiol. 2010 Jul;153(3):980-7. Epub 2010 May 20) in view of Harada et al. (U.S. Patent No. 6,235,975, issued May 22, 2001) and Haslekas et al. (ABI3 mediates expression of the peroxiredoxin antioxidant AtPER1 gene and induction by oxidative stress. Plant Mol. Biol. 2003 Oct;53(3):313-26) is withdrawn in light of the amendment of claims 17 and 33 to delete the CYSTEINE PEROXIREDOXIN 1 (PER1) promoter.
Improper Markush Grouping
Claims 17, 33 and 38-41 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: Claims 17, 33 and 38-41 recite a list of alternatively useable member seed-specific promoters, namely a serine carboxypeptidase-like (SCPL17) promoter, Acyl Carrier Protein (ACP5) promoter, Basic Leucine Zipper Transcription Factor 67 (BZIP67) promoter, or 3-Ketoacvl-CoA Synthase 18 (KCS18) promoter. The members of this Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature because they are regulatory sequences obtained from structurally and functionally distinct genes, and as such would not be expected to share a substantial feature and/or a common use that flows from the substantial structural feature. In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1), 

Response to Arguments
Applicants’ arguments filed July 21, 2021 have been fully considered but they are not persuasive.  
Applicants point out that all of the promoters listed in Claims 17 and 33 are promoters from plants that are capable of seed-specific transcription, and that promoters are double-stranded DNA having a specific nucleotide sequence wherein a RNA polymerase is capable of initiating transcription. Applicants also point out that only certain nucleotide sequences are capable of performing this function, and that it is difficult to see how such a structural feature is not sufficiently substantial. Applicants additionally point out that these promoters are specific for plants and are seed-specific. Applicants contend, accordingly, that the Markush groupings in Claims 17 and 33 are proper, and respectfully request the examiner withdraw this rejection.

Applicants’ arguments are not persuasive. 
With respect to Applicant’s observation that all of the promoters listed in the claims are promoters from plants that are capable of seed-specific transcription, this is not persuasive because the source and function of the promoters does not impart a shared substantial structural feature from which a common use (seed-specific expression) flows, since seed-specific promoters from different plant genes may confer seed-specific expression to an operably linked polynucleotide as a consequence of the presence of different substantial structural features that they do not share. See, for example, De Boer G. et al. (Sequences surrounding the transcription initiation site of the Arabidopsis enoyl-acyl carrier protein reductase gene control seed expression in transgenic tobacco. Plant Mol Biol. 1999 Apr;39(6):1197-207), who teach that Arabidopsis enoyl-acyl carrier protein reductase gene sequences required for tobacco seed 
With respect to Applicant’s observation that promoters are double-stranded DNA having a specific nucleotide sequence wherein a RNA polymerase is capable of initiating transcription, this is not persuasive. The structural features of double-stranded DNA having a specific nucleotide sequence wherein a RNA polymerase is capable of initiating transcription is not a shared substantial structural feature from which a common use (seed-specific expression) flows, because these structural features are common to all promoters.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 21, 23-24, 33 and 35-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 as currently amended is drawn to a genetically modified plant cell, comprising a first nucleic acid construct that encodes a seed-specific promoter operatively linked to a transcription factor wherein expression of the transcription factor increases the production of a target compound; wherein the seed-specific promoter is a serine carboxypeptidase-like (SCPL17) promoter, Acyl Carrier Protein (ACP5) promoter, Basic Leucine Zipper Transcription Factor 67 (BZIP67) promoter, or 3-Ketoacvl-CoA Synthase 18 (KCS18) promoter.
Claim 21 is drawn to the genetically modified plant cell of claim 17, wherein the target compound is a lipid or fatty acid.
Claim 23 as currently amended is drawn to the genetically modified plant cell of claim 17, wherein the transcription factor is Zea mays LEAFY COTYLEDON 1 (LEC1).
Claim 24 as currently amended is drawn to the genetically modified plant cell of claim 17, wherein the transcription factor is Zea mays WRINKLED 1 (WRI1) or Arabidopsis thaliana WRI1.
Claim 33 as currently amended is drawn to a genetically modified plant or seed comprising a first nucleic acid construct that encodes a seed-specific promoter operatively linked to a transcription factor wherein expression of the transcription factor increases the production of a  target compound; wherein the seed-specific promoter is a serine carboxypeptidase-like (SCPL17) promoter, Acyl Carrier Protein (ACP5) promoter, Basic Leucine Zipper Transcription Factor 67 (BZIP67) promoter, or 3-Ketoacvl-CoA Synthase 18 (KCS18) promoter.

Claim 36 as currently amended is drawn to the genetically modified plant cell of claim 33, wherein the transcription factor is Zea mays LEAFY COTYLEDON 1 (LEC1).
Claim 37 is drawn to the genetically modified plant cell of claim 33, wherein the transcription factor is Zea mays WRINKLED 1 (WRI1) or Arabidopsis thaliana WRI1.
New claim 38 is drawn to the genetically modified plant cell of claim 23, wherein the seed-specific promoter is a serine carboxypeptidase-like (SCPL17) promoter or Acyl Carrier Protein (ACP5) promoter.
New claim 39 is drawn to the genetically modified plant cell of claim 23, wherein the seed-specific promoter is an Arabidopsis thaliana serine carboxypeptidase-like (SCPL17) promoter, Arabidopsis thaliana Acy| Carrier Protein (ACP5) promoter, Arabidopsis thaliana Basic Leucine Zipper Transcription Factor 67 (BZ/P67) promoter, or Arabidopsis thaliana 3-Ketoacyl-CoA Synthase 18 (KCS78) promoter.
New claim 40 is drawn to the genetically modified plant or seed of claim 36, wherein the seed- specific promoter is a serine carboxypeptidase-like (SCPL17) promoter or Acyl Carrier Protein (ACP5) promoter.
New claim 41 is drawn to the genetically modified plant or seed of claim 36, wherein the seed- specific promoter is an Arabidopsis thaliana serine carboxypeptidase-like (SCPL17) promoter, Arabidopsis thaliana Acyl Carrier Protein (ACP5) promoter, Arabidopsis thaliana Basic Leucine Zipper Transcription Factor 67 (BZ/P67) promoter, or Arabidopsis thaliana 3-Ketoacyl-CoA Synthase 18 (KCS78) promoter. 

Claims 39 and 41 thus require the presence of a seed-specific promoter that is an Arabidopsis thaliana serine carboxypeptidase-like (SCPL17) promoter, an Arabidopsis thaliana serine Acyl Carrier Protein (ACP5) promoter, an Arabidopsis thaliana serine Basic Leucine Zipper Transcription Factor 67 (BZIP67) promoter, or an Arabidopsis thaliana serine 3-Ketoacvl-CoA Synthase 18 (KCS18) promoter.
The specification in paragraph [0007] recites the names of the promoters recited in claims 17 and 33 as currently amended. The specification in paragraph [0007] also indicates that the SCPL17, ACP5, BZIP67 and KCS18 promoters may be obtained from Arabidopsis thaliana. The specification in paragraph [0007] additionally indicates that the BZIP67 promoter may be obtained from the Arabidopsis thaliana gene designated AT3G44460, and that the KCS18 promoter may be obtained from the Arabidopsis thaliana gene designated AT4G34520. The specification in paragraph [0054] further indicates that SCP17 promoter may be obtained from the Arabidopsis thaliana gene designated At3g12203, and that an ACP promoter may be obtained from the Arabidopsis thaliana gene designated At5g27200.
The specification does not describe the nucleotide sequence of any species of any genus of promoter recited by name in claims.
At the time of filing it was known in the art that it is unpredictable whether a promoter polynucleotide sequence that is located 5’ to the protein coding sequence of a gene would have the same particular functional characteristics as a promoter polynucleotide sequence that is 
See, for example, Franken P. et al. (The duplicated chalcone synthase genes C2 and Whp (white pollen) of Zea mays are independently regulated; evidence for translational control of Whp expression by the anthocyanin intensifying gene in. EMBO J. 1991 Sep;10(9):2605-12), who teach that two chalcone synthase genes in Zea mays have highly homologous exon sequences, but differ considerably in sequences 5' upstream and 3' downstream of the coding region, as well as in their introns (abstract; page 2607 Figure 2). Franken P. et al. also teach that expression of the two Zea mays chalcone synthase genes is differently regulated. (abstract; page 2608 Figure 4; page 2609 Figure 5).
At the time of filing it was also known in the art that a polynucleotide sequence that is located 5’ to the protein coding sequence of a single gene can have different functional properties depending on the length of the polynucleotide sequence and the regulatory elements it comprises.
See, for example, Stalberg et al. (Deletion analysis of a 2S seed storage protein promoter of Brassica napus in transgenic tobacco. Plant Mol. Bio. 1993 Nov;23(4):671-83), who teach that the minimum sequence required for the Brassica napus 2S storage protein napA gene promoter to direct seed-specific expression was a 196 bp fragment between nucleotides  -152 and +44 of the promoter sequence.
Further, the promoter names recited in claims do not impart structure to these promoters because the named promoter genera and the species they comprise are not adequately described with respect to their structure. See University of California v. Eli Lilly, 43 USPQ 2d 1398, 1406 (Fed. Cir. 1997), where it states:
See Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606.

Given the breadth of the claims 17, 21, 23-24, 33, 35-37 38 and 40 which encompass the use of any seed-specific promoter of unspecified structure obtained from any gene of any species of organism wherein the gene encodes a protein having the designation serine carboxypeptidase-like (SCPL17), Acyl Carrier Protein (ACP5), Leucine Zipper Transcription Factor 67 (BZIP67), or 3-Ketoacvl-CoA Synthase 18 (KCS18), given the breadth of claims 39 and 41 which encompass the use of any seed-specific promoter of unspecified structure obtained from any gene of Arabidopsis thaliana wherein the gene encodes a protein having the designation serine carboxypeptidase-like (SCPL17), Acyl Carrier Protein (ACP5), Leucine Zipper Transcription Factor 67 (BZIP67), or 3-Ketoacvl-CoA Synthase 18 (KCS18), given the failure of the disclosure to describe the structure of even one species of the named promoter genera and the species they comprise, given that it is unpredictable whether a promoter polynucleotide sequence that is located 5’ to the protein coding sequence of a gene would have the same particular functional characteristics as a promoter polynucleotide sequence that is located 5’ to the protein coding sequence of a homologous gene, given that a polynucleotide sequence that is located 5’ to the protein coding sequence of a single gene can have different functional properties depending on the length of the polynucleotide sequence and the regulatory elements it comprises, and given that the name of a promoter does not impart structure to the promoter, one skilled in the art would not recognize that the Applicant was in possession of the claimed invention as a whole at the time of filing. Further, Applicant has not described a representative number of species falling 

Response to Arguments
Applicants’ arguments filed July 21, 2021 have been fully considered but they are not persuasive.  
Applicants maintain that the claimed invention is adequately described because the claims are limited to a list of particular seed-specific promoters.

Applicants’ arguments are not persuasive.  
Applicants’ arguments are not persuasive because the promoter names recited in claims do not impart structure to these promoters, because the named promoter genera and the species they comprise are not adequately described with respect to their structure.
Applicants’ arguments are also not persuasive because gene names recited in claims do not impart structure or function to the promoters obtained from the genes, because the named gene genera and the species they comprise are not adequately described with respect to their structure, and because even where the structure of a named gene is known, it is unpredictable whether a promoter polynucleotide sequence that is located 5’ to the protein coding sequence of a named gene would have the same particular functional characteristics as a promoter polynucleotide sequence that is located 5’ to the protein coding sequence of a homologous gene of the same name, because the regulatory sequences adjacent to homologous coding sequences may differ in both structure and function.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17, 33 and 38-41, and claims 21, 23-24 and 35-37 dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 17, 33 and 38-41 are indefinite in the recitation of “serine carboxypeptidase-like (SCPL17) promoter”, because it is unclear how “SCPL17” is meant to limit “serine carboxypeptidase-like”. Claims 17, 33 and 38-41 are also indefinite in the 

Response to Arguments
Applicants’ arguments filed July 21, 2021 have been fully considered but they are not persuasive.  
Applicants assert that “serine carboxypeptidase-like (SCPL17) promoter” and “Acyl Carrier Protein (ACP5) promoter” mean the promoter of a serine carboxypeptidase-like (SCPL17) gene and the promoter of a Acyl Carrier Protein (ACP5) gene, and that because the claims particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards the invention, the rejection should be withdraw.

Applicants’ arguments are not persuasive.  
Applicants’ arguments are not persuasive because it is still unclear from the language of the claims whether the promoter comes from any serine carboxypeptidase-like gene, or from a specific serine carboxypeptidase-like gene having the designation SCPL17, and because it is still unclear from the language of the claims whether the promoter comes from any Acyl Carrier Protein gene, or from a specific Acyl Carrier Protein gene having the designation ACP5.
In order to overcome the rejection, it is suggested that the claims be amended to recite either “a serine carboxypeptidase-like 17 (SCPL17) promoter”, or “a serine carboxypeptidase-like (SCPL) promoter”, as well as either “ Acyl Carrier Protein 5 (ACP5) promoter”, or “Acyl Carrier Protein (ACP) promoter”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17, 21, 24, 33, 35 and 37 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Vanhercke et al. (U.S. Patent No. 8,809,026, issued Aug. 19, 2014).
Claim 17 as currently amended is drawn to a genetically modified plant cell, comprising a first nucleic acid construct that encodes a seed-specific promoter operatively linked to a transcription factor wherein expression of the transcription factor increases the production of a target compound; wherein the seed-specific promoter is a serine carboxypeptidase-like (SCPL17) promoter, Acyl Carrier Protein (ACP5) promoter, Basic Leucine Zipper Transcription Factor 67 (BZIP67) promoter, or 3-Ketoacvl-CoA Synthase 18 (KCS18) promoter.
Claim 21 is drawn to the genetically modified plant cell of claim 17, wherein the target compound is a lipid or fatty acid. 

Claim 33 as currently amended is drawn to a genetically modified plant or seed comprising a first nucleic acid construct that encodes a seed-specific promoter operatively linked to a transcription factor wherein expression of the transcription factor increases the production of a  target compound; wherein the seed-specific promoter is a serine carboxypeptidase-like (SCPL17) promoter, Acyl Carrier Protein (ACP5) promoter, Basic Leucine Zipper Transcription Factor 67 (BZIP67) promoter, or 3-Ketoacvl-CoA Synthase 18 (KCS18) promoter.
Claim 35 is drawn to the genetically modified plant cell of claim 33, wherein the target compound is a lipid or fatty acid. 
Claim 37 is drawn to the genetically modified plant cell of claim 33, wherein the transcription factor is Zea mays WRINKLED 1 (WRI1) or Arabidopsis thaliana WRI1.
Vanhercke et al. teach a genetically modified plant cell, plant and seed comprising a first nucleic acid construct that encodes a seed-specific promoter is that is a fatty acid elongation 1 (FAE1) promoter obtained from the FAE1 gene of Arabidopsis thaliana operatively linked to an Arabidopsis thaliana WRI1 transcription factor coding sequence, wherein expression of the transcription factor increases the production of seed oil, which inherently comprises lipids and fatty acids (column 148 line 63 to column 149 line 2; column 180 line 9 to 34). The fatty acid elongation 1 gene is also known as the KCS18 gene. See, e.g., Jasinski et al. Natural Variation in Seed Very Long Chain Fatty Acid Content Is Controlled by a New Isoform of KCS18 in Arabidopsis thaliana. PLoS One. 2012;7(11):e49261. Epub 2012 Nov 8, second page column 1 last paragraph. Accordingly, Vanhercke et al. anticipate claims 17, 21, 24, 33, 35 and 37.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 21, 23, 33, 35, 36, 39, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (Expression of ZmLEC1 and ZmWRI1 increases seed oil production in maize. Plant Physiol. 2010 Jul;153(3):980-7. Epub 2010 May 20) in view of Harada et al. (U.S. Patent No. 6,235,975, issued May 22, 2001) and Rossak et al. Expression of the FAE1 gene and FAE1 promoter activity in developing seeds of Arabidopsis thaliana. Plant Mol. Biol. 2001 Aug;46(6):717-25.

Claim 21 is drawn to the genetically modified plant cell of claim 17, wherein the target compound is a lipid or fatty acid. 
Claim 23 as currently amended is drawn to the genetically modified plant cell of claim 17, wherein the transcription factor is Zea mays LEAFY COTYLEDON 1 (LEC1).
Claim 33 as currently amended is drawn to a genetically modified plant or seed comprising a first nucleic acid construct that encodes a seed-specific promoter operatively linked to a transcription factor wherein expression of the transcription factor increases the production of a  target compound; wherein the seed-specific promoter is a serine carboxypeptidase-like (SCPL17) promoter, Acyl Carrier Protein (ACP5) promoter, Basic Leucine Zipper Transcription Factor 67 (BZIP67) promoter, or 3-Ketoacvl-CoA Synthase 18 (KCS18) promoter.
Claim 35 is drawn to the genetically modified plant cell of claim 33, wherein the target compound is a lipid or fatty acid. 
Claim 36 as currently amended is drawn to the genetically modified plant cell of claim 33, wherein the transcription factor is Zea mays LEAFY COTYLEDON 1 (LEC1).
New claim 39 is drawn to the genetically modified plant cell of claim 23, wherein the seed-specific promoter is an Arabidopsis thaliana serine carboxypeptidase-like (SCPL17) promoter, Arabidopsis thaliana Acy| Carrier Protein (ACP5) promoter, Arabidopsis thaliana Basic Leucine Zipper Transcription Factor 67 (BZ/P67) promoter, or Arabidopsis thaliana 3-Ketoacyl-CoA Synthase 18 (KCS78) promoter.
New claim 41 is drawn to the genetically modified plant or seed of claim 36, wherein the seed- specific promoter is an Arabidopsis thaliana serine carboxypeptidase-like (SCPL17) 
Shen et al. teach a genetically modified plant cell, plant and seed comprising a nucleic acid construct that encodes a seed-specific EAP1 promoter operatively linked to a Zea mays LEC1 transcription factor coding sequence, wherein expression of the transcription factor increases the production of seed oil, which inherently comprises lipids and fatty acids (page 982 Figure 1).
Shen et al. do not teach a nucleic acid construct that encodes a Zea mays LEC1 transcription factor coding sequence operatively linked to a seed-specific promoter is that is a serine carboxypeptidase-like (SCPL17) promoter, Acyl Carrier Protein (ACP5) promoter, Basic Leucine Zipper Transcription Factor 67 (BZIP67) promoter, or 3-Ketoacvl-CoA Synthase 18 (KCS18) promoter.
Harada et al. teach that a polynucleotide encoding a LEC1 polypeptide can be expressed in a plant by operatively linking the polynucleotide to a tissue-specific promoter, including a seed-specific promoter (column 18 lines 17-19 and 34; claim 11).
Rossak et al. teach a genetically modified plant, seed and cell comprising a nucleic acid construct that comprises a beta-glucuronidase (GUS) coding sequence operatively linked to a seed-specific promoter is that is a fatty acid elongation 1 (FAE1) promoter obtained from the FAE1 gene of Arabidopsis thaliana (pages 719-721). The fatty acid elongation 1 gene is also known as the KCS18 gene. See, e.g., Jasinski et al. Natural Variation in Seed Very Long Chain Fatty Acid Content Is Controlled by a New Isoform of KCS18 in Arabidopsis thaliana. PLoS One. 2012;7(11):e49261. Epub 2012 Nov 8, second page column 1 last paragraph.
prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a seed-specific promoter that is an Arabidopsis thaliana fatty acid elongation 1 (FAE1, a.k.a. KCS18) promoter to express a Zea mays LEC1 transcription factor in a plant. The use of a known seed-specific promoter to express a Zea mays LEC1 transcription factor in a plant would have been a simple substitution of equivalent elements (an Arabidopsis thaliana fatty acid elongation 1 (FAE1, a.k.a. KCS18) promoter for an EAP1 promoter) to obtain predictable results (seed-specific expression of a Zea mays LEC1 transcription factor in a plant). Thus the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 17, 21, 23, 33, 35, 36 and 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (Expression of ZmLEC1 and ZmWRI1 increases seed oil production in maize. Plant Physiol. 2010 Jul;153(3):980-7. Epub 2010 May 20) in view of Harada et al. (U.S. Patent No. 6,235,975, issued May 22, 2001) and Fraser et al. (An Expression and Bioinformatics Analysis of the Arabidopsis Serine Carboxypeptidase-Like Gene Family. Plant Physiol. 2005 Jun; 138(2): 1136–1148).

Claim 21 is drawn to the genetically modified plant cell of claim 17, wherein the target compound is a lipid or fatty acid. 
Claim 23 as currently amended is drawn to the genetically modified plant cell of claim 17, wherein the transcription factor is Zea mays LEAFY COTYLEDON 1 (LEC1).
Claim 33 as currently amended is drawn to a genetically modified plant or seed comprising a first nucleic acid construct that encodes a seed-specific promoter operatively linked to a transcription factor wherein expression of the transcription factor increases the production of a  target compound; wherein the seed-specific promoter is a serine carboxypeptidase-like (SCPL17) promoter, Acyl Carrier Protein (ACP5) promoter, Basic Leucine Zipper Transcription Factor 67 (BZIP67) promoter, or 3-Ketoacvl-CoA Synthase 18 (KCS18) promoter.
Claim 35 is drawn to the genetically modified plant cell of claim 33, wherein the target compound is a lipid or fatty acid.
Claim 36 as currently amended is drawn to the genetically modified plant cell of claim 33, wherein the transcription factor is Zea mays LEAFY COTYLEDON 1 (LEC1).
New claim 38 is drawn to the genetically modified plant cell of claim 23, wherein the seed-specific promoter is a serine carboxypeptidase-like (SCPL17) promoter or Acyl Carrier Protein (ACP5) promoter.
New claim 39 is drawn to the genetically modified plant cell of claim 23, wherein the seed-specific promoter is an Arabidopsis thaliana serine carboxypeptidase-like (SCPL17) promoter, Arabidopsis thaliana Acy| Carrier Protein (ACP5) promoter, Arabidopsis thaliana 
New claim 40 is drawn to the genetically modified plant or seed of claim 36, wherein the seed- specific promoter is a serine carboxypeptidase-like (SCPL17) promoter or Acyl Carrier Protein (ACP5) promoter.
New claim 41 is drawn to the genetically modified plant or seed of claim 36, wherein the seed- specific promoter is an Arabidopsis thaliana serine carboxypeptidase-like (SCPL17) promoter, Arabidopsis thaliana Acyl Carrier Protein (ACP5) promoter, Arabidopsis thaliana Basic Leucine Zipper Transcription Factor 67 (BZ/P67) promoter, or Arabidopsis thaliana 3-Ketoacyl-CoA Synthase 18 (KCS78) promoter. 
Shen et al. teach a genetically modified plant cell, plant and seed comprising a nucleic acid construct that encodes a seed-specific EAP1 promoter operatively linked to a Zea mays LEC1 transcription factor coding sequence, wherein expression of the transcription factor increases the production of seed oil, which inherently comprises lipids and fatty acids (page 982 Figure 1).
Shen et al. do not teach a nucleic acid construct that encodes a Zea mays LEC1 transcription factor coding sequence operatively linked to a seed-specific promoter is that is a serine carboxypeptidase-like (SCPL17) promoter, Acyl Carrier Protein (ACP5) promoter, Basic Leucine Zipper Transcription Factor 67 (BZIP67) promoter, or 3-Ketoacvl-CoA Synthase 18 (KCS18) promoter.
Harada et al. teach that a polynucleotide encoding a LEC1 polypeptide can be expressed in a plant by operatively linking the polynucleotide to a tissue-specific promoter, including a seed-specific promoter (column 18 lines 17-19 and 34; claim 11).

Given the teachings of Shen et al. that a seed-specific promoter is that is an EAP1 promoter can be used to express a Zea mays LEC1 transcription factor in a plant to increase the production of seed oil in the plant, given the teachings of Harada et al. that a polynucleotide encoding a LEC1 polypeptide can be expressed in a plant by operatively linking the polynucleotide to a seed-specific promoter, and given the teachings of Fraser et al. teach that the Arabidopsis thaliana serine carboxypeptidase-like (SCPL17) gene (At3g12203) is expressed in a seed-specific manner, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain a seed-specific promoter from the Arabidopsis thaliana serine carboxypeptidase-like (SCPL17) gene (At3g12203) and use the promoter to express a Zea mays LEC1 transcription factor in a plant. The use of a known seed-specific promoter to express a Zea mays LEC1 transcription factor in a plant would have been a simple substitution of equivalent elements (an Arabidopsis thaliana serine carboxypeptidase-like (SCPL17) gene promoter for an EAP1 promoter) to obtain predictable results (seed-specific expression of a Zea mays LEC1 transcription factor in a plant). Thus the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Remarks

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662